Citation Nr: 0530085	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  01-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral pes planus.  

2.  Entitlement to an increased (compensable) rating for 
residual scars of the right leg.

3.  Entitlement to an increased (compensable) rating for 
residual scars of the right buttock.

4.  Entitlement to an increased (compensable) rating for 
residual scars of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945 and from December 1947 to October 1965.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In December 2001 and October 2003, the Board remanded 
this case to the RO for further development.  The case was 
recently returned to the Board. 

In October 2005, the undersigned Veterans Law Judge granted 
the representative's motion to advance the case on the 
Board's docket due to the veteran's age, as provided for in 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  Bilateral pes planus is manifested by evidence of pain on 
manipulation of the feet; use of orthotics is somewhat 
helpful, and there is additional functional impairment with 
increased standing or walking.  

2.  Residual scars of the right leg have produced no 
functional impairment of the knee attributable to scar 
residuals, the scar is superficial and stable and is not 
described as painful. 

3.  There is no manifested functional impairment attributable 
to the right buttock scar, the scar is superficial and has 
not been described as symptomatic, painful or unstable on 
examination.

4.  Residual scars of the right ankle are not manifested by 
any functional impairment attributable to wound residuals; 
the veteran receives the maximum schedular evaluation for 
disability below the knee.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 10 percent for 
bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2005). 

2.  The criteria for an increased (compensable) evaluation 
for residual scars of the right leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (in effect prior to and as 
amended, effective August 30, 2002), and 7801, 7802 (2005).

3.  The criteria for an increased (compensable) rating for 
residual scars of the right buttock have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (in effect prior to and as 
amended, effective August 30, 2002), and 7801, 7802 (2005).

4.  The criteria for an increased (compensable) rating for 
residual scars of the right ankle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38C.F.R. §§ 4.1, 4.7, 4.68, 
Diagnostic Codes 7804, 7805 (in effect prior to and as 
amended, effective August 30, 2002), and 7801, 7802 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the current claim for increase.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The August 2000 rating decision, December 2000 statement of 
the case, and the April 2001, June 2003, December 2004, and 
May 2005 supplemental statements of the case apprised the 
veteran of the information and evidence needed to 
substantiate his claim, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, in January 2002 and January 2004 letters, the 
veteran was informed of the provisions of the VCAA and was 
advised to identify any evidence in support of his claims 
that had not been obtained.  The VA issued additional duty to 
assist correspondence in March 2004 that further emphasized 
relevant regulations.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to increased 
ratings for the disabilities at issue.  The January 2002 and 
January 2004 letters specifically informed him that VA would 
obtain pertinent federal records.  He was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claims.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the VCAA 
specific letters did not have a specifically worded reference 
to this element but overall the correspondence invited him to 
submit or identify any evidence he felt pertained to his 
claim, which is essentially a statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly or 
explicitly is harmless error.   See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) noting the factors of essential fairness 
of the adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his scars and pes planus, and the RO obtained additional VA 
and private treatment records.  The veteran also had RO and 
Board hearings.  Thus the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
directive in the Board remands and the obligations 
established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims for increase.  Relevant VA and 
private clinical records are included in the file and VA 
examiners reviewed the record.  VA's duty to assist the 
veteran in the development of the claim has been satisfied 
and the Board will turn to a discussion of the issues on the 
merits. 

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. 4.1; Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Although the entire 
recorded history must be considered, 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).   

The record shows a Board decision in October 1968 denied 
increased (compensable) ratings and that the veteran's 
contact with VA in April 2000 was accepted as a claim for 
increase.  The record reflects that the RO rated the 
veteran's disabilities on the VA examinations in 2000, 2002 
and 2004 and found the record did not support a compensable 
rating for either the residual scars or bilateral pes planus.  
The examination reports and hearing testimony offer 
substantive information probative of the severity of the 
service-connected pes planus and residual scars, and in view 
of the paucity of relevant findings in the record of VA and 
private treatment assembled by the RO, the examinations and 
hearing testimony are viewed as the best evidence for rating 
purposes.  

The Board observes that when a veteran has separate and 
distinct manifestations attributable to other foot 
disability, and that he could be compensated under different 
diagnostic codes, the applicable criteria must be met or more 
nearly approximated for a compensable rating to be assigned.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993); 38 C.F.R. § 4.14, 4.31.  In this case, 
the veteran is service-connected for residuals of frozen feet 
and rated 30 percent disabled under Diagnostic Code 7122 for 
each foot based upon the frozen feet residuals.  It is 
apparent from hearing testimony (for example, RO hearing T 7-
8) that certain manifestations may overlap.  However, VA 
examiners have identified pes planus symptoms with sufficient 
clarity that permit an accurate assessment of the disability. 

Regarding pes planus, the rating assesses the presence of 
symptoms as reflected in the applicable alternative ratings 
for pes planus from 0 to 50 percent.  The veteran has been 
provided the essential rating criteria.  A noncompensable 
evaluation may be assigned for mild acquired flatfoot with 
symptoms relieved by built-up shoe or arch support.  A 10 
percent evaluation may be assigned for moderate acquired 
flatfoot with weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
20 percent evaluation may be assigned for severe unilateral 
acquired flatfoot, and 30 percent when bilateral, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 30 percent 
evaluation may be assigned for unilateral pronounced acquired 
flatfoot, and 50 percent when bilateral, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a; Diagnostic Code 
5276.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a compensable 
evaluation of 10 percent for the bilateral disability is 
warranted.  The disability overall, appears to reflect more 
impairment than the corresponding percentage evaluation under 
Code 5276 of 0 percent would contemplate.  The rating scheme 
does not require a mechanical application of the schedular 
criteria.  Here, applying the rating schedule liberally 
results in a 10 percent evaluation for a symptomatic disorder 
that is manifested by pain and objective findings of 
tenderness that the Board equates with pain on manipulation 
of the feet.  The criteria are not clearly collective so the 
pain on manipulation would be an appropriate basis for the 10 
percent rating.  

The Board observes the veteran did not report any specific 
flare-ups when he was examined in June 2000 or on 
reexamination in October 2002, but the examinations did 
confirm pes planus with soreness and tenderness over the 
arches of both feet with palpation.  The findings were 
consistent with his complaint of an ongoing problems and lack 
of endurance with prolonged standing and walking causing more 
soreness and tenderness of the feet.  The examiner in October 
2002 noted orthotics helped with prolonged standing or 
ambulating, but notably that it did not relieve the symptoms.  
Again the examiner confirmed flat feet with tender and sore 
plantar surfaces, but without other swelling or deformity.  
Although a VA examiner in February 2004 stated the veteran 
did not have clinical signs of pes planus there was a 
reference to minimal bowing of the Achilles tendon on the 
valgus position and noting of same complaints as on previous 
examinations.  As noted previously, the regulations may not 
give past medical reports precedence over current findings 
where such current findings are adequate and relevant to the 
rating issue, but the evaluation shall be based upon the 
entire record.  

Thus, the record viewed liberally supports a conclusion that 
the veteran's pes planus disorder is more nearly approximated 
with a 10 percent rating in view of the objective findings on 
the recent comprehensive examinations.  All the examinations 
are deemed adequate from the standpoint of probative weight 
so the benefit of the doubt rule is applicable.  In addition, 
the VA examiner in October 2000 offered evidence relevant to 
applying the criteria in 38 C.F.R. § 4.40 and 4.45 which also 
supporting a higher (that is, a 10 percent evaluation) rating 
for functional loss due to weakness, fatigability, decreased 
endurance or incoordination.  For a 30 percent rating, the 
objective findings must more nearly approximate those in the 
rating criteria, which must be applied in the rating 
evaluation.  Drosky v. Brown, 10 Vet App. 251 (1997).  
However the record clearly does not show the 30 percent 
evaluation being more nearly approximated. 

Turning to an increased (compensable) rating for residual 
scars of the right leg, the right buttock, and the right 
ankle, changes to the regulations for evaluating the skin 
were effective in August 2002 and the RO completed an initial 
review and provided a discussion of the claim under the new 
criteria and the old criteria in a supplemental statement of 
the case.  Bernard v. Brown, 4 Vet. App. 384 (1993); Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  The revised 
criteria may not be applied earlier than their effective 
date, although they are beneficial to the extent that the 
criteria for the various interval ratings are clearer and the 
rating scheme accounts for varying degrees of surface 
involvement that is likely to be beneficial in some if not 
all instances.  Thus, the Board concludes that the rating 
scheme in effect from August 30, 2002 is more advantageous 
and it will be applied from its effective date.  See 
VAOPGCPREC 3-00 providing guidance for completing the 
foregoing analysis that is applicable to this claim.  

Under the former criteria, a 10 percent evaluation may be 
assigned for superficial scars which are poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118; Diagnostic Code 
7803.  A10 percent evaluation may be assigned for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118; Diagnostic Code 7804.  
Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

The following are pertinent diagnostic codes and associated 
criteria for rating scar disabilities effective August 30, 
2002: for scars other than of the head, face, or neck, that 
are deep or that cause limited motion, a 10 percent 
evaluation may be assigned, for an area or areas exceeding 6 
square inches (39 square centimeters); a 20 percent 
evaluation may be assigned for an area or areas exceeding 12 
square inches (77 square centimeters); a 30 percent 
evaluation may be assigned for an area or areas exceeding 72 
square inches (465 square centimeters); a 40 percent 
evaluation may be assigned for an area or areas exceeding 144 
square inches (929 square centimeters).  38 C.F.R. § 4.118; 
Diagnostic Code 7801.  Note (2): A deep scar is one 
associated with underlying soft tissue damage.

For scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 square centimeters) or 
greater. Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118; 
Diagnostic Code 7802.  A 10 percent evaluation may be 
assigned for unstable superficial scars.  38 C.F.R. § 4.118; 
Diagnostic Cod 7803.Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803.
A 10 percent evaluation may be assigned for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118; 
Diagnostic Code 7804.Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118; Diagnostic Code 7804.Other scars may be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118; 
Diagnostic Code 7805.

The June 2000 examinations noted full range of motion of all 
extremities and full muscle strength.  The residual scars 
were described as "very small" and diagnosed simply as 
residual shrapnel wounds of the right knee, right shin and 
right buttock.  The specific scar examination reported no 
current symptoms, no complaint of tenderness, and no 
decreased range of motion of the hip, shin or knee.  There 
was no finding of tenderness, adhesions, ulceration or 
breakdown of the skin or area of inflammation in the "small 
scars" of these areas.   So under the criteria then in 
effect, a noncompensable evaluation is clearly warranted as 
there is no functional impairment or symptomatic scarring.  
This conflicted with his RO hearing testimony that described 
tenderness, swelling and discoloration as scar residuals (T 
1-3) and Board hearing (T inter alia, 3-8, 17-23).  

Furthermore, there is no basis for a compensable rating based 
upon muscle examination in October 2002 that found no 
functional limitation related to the wounds and no artery, 
muscle, nerve or bone damage associated with the wounds.  In 
fact, the examiner found no buttock wound, but did locate a 1 
cm knee scar and 2 1cm wounds at the distal right calf.  The 
scars were described as not red or ulcerated, not sore or 
tender or sensitive at all.  Specific to the scar 
examination, the examiner stated there was no visible wound 
scar of the buttock.  However the 2 cm scar of the right 
patella was described as tender to touch but nonadherent, 
normal in texture, and without breakdown of the skin, or 
elevation or depression.  There was no underlying tissue 
loss, no inflammation or edema or keloid formation and no 
limitation of function or disfigurement.  The two scars of 
the distal lower extremity measured 1 cm each and were 
described as sensitive to touch but otherwise the same as the 
other descriptive elements, including no functional 
impairment.  As for the knee there is no functional 
impairment identified as being associated with the residual 
wound scar and the VA examiner did not describe the scar as 
painful.  Thus under the current rating scheme there is 
clearly no basis for a compensable evaluation for the buttock 
or shin scars.  Furthermore, as will be discussed below, the 
veteran is not eligible for an additional rating for 
disability below the knee.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.  
Although the Board recognizes that a rating for the scar 
residuals may exceed the amputation rule rating in certain 
instances, the situation here does not allow this exception 
to the amputation rule as explained in the current version of 
the rating scheme for scars, which essentially follows its 
prior version.  The record shows that the veteran is already 
compensated with a 30 percent evaluation for frostbite 
residuals of each foot and the 10 percent evaluation for pes 
planus combines to a 40 percent evaluation for disability 
below the knee.  38 C.F.R. § 4.25.  It was the holding in 
Moyer v. Derwinski, 2 Vet. App. 289, 294 (1992) that separate 
ratings may be combined until they meet the amputation rule.  

The Board has considered potentially applicable regulations 
as discussed in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's wound scar 
residuals and pes planus disability is not so exceptional or 
unusual as to render impractical the application of regular 
schedular standards, and thus a referral for an evaluation on 
an extraschedular basis is not warranted.  The record did not 
show, for example, marked interference with employability or 
frequent treatment or hospitalization, and the individual 
ratings are considered adequate to compensate for substantial 
loss of working time from exacerbations.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating to 10 percent for bilateral pes planus is 
granted, subject to the regulations governing the payment of 
monetary awards.  

Entitlement to an increased (compensable) rating for residual 
scars of the right leg is denied.

Entitlement to an increased (compensable) rating for residual 
scars of the right buttock is denied.

Entitlement to an increased (compensable) rating for residual 
scars of the right ankle is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


